STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS                                 FILED
                                                                                March 16, 2021
                                                                               EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS

Arthur Lee Hairston Sr.,                                                           OF WEST VIRGINIA

Plaintiff Below, Petitioner

vs) No. 20-0326 (Berkeley County 20-AA-2)

West Virginia Department of
Health and Human Resources
Board of Review,
Defendant Below, Respondent




                              MEMORANDUM DECISION



        Self-represented petitioner Arthur Lee Hairston Sr. appeals the April 21, 2020, order of the
Circuit Court of Berkeley County affirming the February 11, 2020, decision of the West Virginia
Department of Health and Human Resources Board of Review (“Board” or “Board of Review”) to
uphold (1) the closure of petitioner’s Medicare premium assistance benefits; and (2) the denial of
petitioner’s application for Supplemental Nutrition Assistance Program (“SNAP”) benefits.
Respondent West Virginia Department of Health and Human Resources (“DHHR”), by counsel
Melinda C. Dugas, filed a response in support of the circuit court’s order. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        The appendix record of the underlying proceedings submitted by petitioner in support of
his appeal is sparse and includes only (1) the Board of Review’s February 11, 2020, decision; (2)
the parties’ pleadings filed in petitioner’s appeal from the Board’s decision to the Circuit Court of
Berkeley County; and (3) the circuit court’s April 21, 2020, order affirming the February 11, 2020,
decision. From the appellate record, we glean the following: Petitioner received Medicare


                                                 1
premium assistance benefits as part of the Qualified Individual-1 (“QI-1”) program under which
the only benefit was the payment of the Medicare Part B premium. 1 On November 21, 2019, as
part of an annual review of petitioner’s eligibility for the QI-1 program, he submitted a review
form to the DHHR. As income attributable to petitioner, the DHHR included his Social Security
Disability Insurance benefits in the amount of $553 per month and his wife’s “deemed” income in
the amount of $1,726.47 per month for a total of $2,279.47 per month. Pursuant to Section
3.15.3.D of the DHHR’s Income Maintenance Manual (“IMM”), where there is an eligible
individual with an ineligible spouse with income “deemed” to be the eligible individual’s income,
“[t]he income limit for two persons is used.” 2 The two-person income limit was $1,903 per month.
Accordingly, on December 9, 2019, the DHHR notified petitioner that it was closing his case for
Medicare premium assistance benefits under the QI-1 program.

        Also, in November of 2019, as a result of loss of employment, petitioner applied to the
DHHR for SNAP benefits. Pursuant to Section 3.2.1.A.2 of the IMM, spouses are included in the
same assistance group (“AG”). Additionally, pursuant to appendix A of the IMM’s chapter 4, the
net income limit for a two-person AG was $1,437. In petitioner’s case, the net adjusted income of
his AG was $3,220.36. Accordingly, on December 9, 2019, the DHHR notified petitioner that his
SNAP application was denied. On December 12, 2019, petitioner appealed both the closure of his
Medicare premium assistance benefits case and the denial of his SNAP application to the Board of
Review.

       On February 5, 2020, the Board held a hearing in the matter and concluded that petitioner
challenged the closure of his Medicare premium assistance benefits case and the denial of his
SNAP application as “discriminatory and unconstitutional.” The Board found that

       [petitioner] testified that he was not contesting the amounts used in the denials.
       However, he felt that [the] policy was discriminatory and unconstitutional as it does
       not allow for “individual happenstance” and “debt obligation of individuals.” He
       further testified that he disagreed with [the] policy which mandates that his wife be
       included in the SNAP benefits, stating he only applied for SNAP, not his wife. The
       inclusion of his wife in the SNAP AG, he argued, promotes conflict and divorce.




       1
        According to Section 23.12.3 of the DHHR’s Income Maintenance Manual, to participate
in the QI-1 program, an individual “must be entitled in any of the following three ways: [(1)] By
being age 64 years and 9 months old or older; [(2)] By having been totally and continuously
disabled and receiving RSDI or Railroad Retirement benefits for 24 months or longer; or [(3)] By
having end-stage renal disease.”
       2
         The IMM, also referred to as the Economic Services Manual, is incorporated by reference
into the West Virginia Code of State Rules pursuant to W. Va. Code R. § 78-4-2.


                                                2
       There was no evidence or testimony to show that [petitioner]’s wife should have
       been excluded . . . from the SNAP AG. On the contrary, it appears by [petitioner]’s
       testimony that his spouse must be included in his SNAP AG.

       Regarding [petitioner]’s contention that [the] policy does not allow consideration
       of “debt obligation of individuals,” [the] policy does allow for certain deductions in
       calculating SNAP eligibility and amounts. There was no evidence presented to
       show deductions other than the [DHHR]’s use of [petitioner]’s shelter [deduction
       pursuant to Section 4.4.2.B.7 of the IMM] and the highest allowable standard
       utility allowance [pursuant to Section 4.4.2.C.1 of the IMM] should have been
       included in evaluating [petitioner]’s SNAP eligibility.

               ....

       The evidence and testimony presented showed by a preponderance of evidence that
       the [DHHR] was correct in denying [petitioner]’s SNAP application and renewal of
       his Medicare [p]remium [a]ssistance benefits.

Accordingly, by decision entered on February 11, 2020, the Board upheld the closure of
petitioner’s Medicare premium assistance benefits case and the denial of his SNAP application.

       Petitioner appealed the Board of Review’s February 11, 2020, decision to the circuit court.
Following the receipt of the parties’ pleadings, on April 21, 2020, the circuit court entered an order
affirming the Board’s decision. In that order, the circuit court noted that petitioner failed to
designate a record for it to review in support of his appeal, but concluded that, “even without
reviewing such record . . ., the petition for appeal fails on substantive grounds upon the [c]ourt’s
review of . . . [p]etitioner’s raised grounds and legal issues presented therein.”

         The circuit court found that petitioner raised an equal protection claim by “arguing that he
has been treated differently from unmarried individuals who file applications for [Medicare
premium assistance benefits] and SNAP.” The circuit court found that the DHHR had a legitimate
interest in treating married individuals, such as petitioner, differently from unmarried individuals
“in both ensuring that the individuals most in need . . . as determined by guidelines established by
federal law receive said assistance, while also ensuring that individuals who possess income above
a qualifying threshold not receive assistance that would be needed elsewhere.” The circuit court
reasoned that unmarried individuals “may not have . . . financial support” from their partners
compared to married individuals, who commonly share their income, and that “[the] DHHR’s
policy of attributing a portion of an applicant’s spouse’s income to the applicant, such as in . . .
[p]etitioner’s case, for the purpose of [the] DHHR making an adequate determination as to the
applicant’s eligibility bears a rational relationship to” the legitimate interest of ensuring that those
most in need of assistance receive it. Accordingly, the circuit court rejected petitioner’s equal
protection claim and affirmed the Board’s February 11, 2020, decision upholding the closure of
petitioner’s Medicare premium assistance benefits case and the denial of his SNAP application.

       Petitioner now appeals the circuit court’s April 21, 2020, order affirming the Board of
                                               3
Review’s February 11, 2020, decision. “On an appeal to this Court[,] the appellant bears the
burden of showing that there was error in the proceedings below resulting in the judgment of
which he complains, all presumptions being in favor of the correctness of the proceedings and
judgment in and of the trial court.” Syl. Pt. 1, White v. Haines, 215 W. Va. 698, 601 S.E.2d 18
(2004) (quoting Syl. Pt. 2, Perdue v. Coiner, 156 W. Va. 467, 194 S.E.2d 657 (1973)).

        West Virginia Code § 9-2-13(l) provides, in pertinent part, that “[t]he process established
by this section is the exclusive remedy for judicial review of final decisions of the Board of
Review[.]” Pursuant to West Virginia Code § 9-2-13(j), the circuit court “may affirm the final
decision or order of the [Board] or remand the matter for further proceedings” and “may reverse,
vacate[,] or modify the final decision or order of the [Board] only if the substantial rights of the
petitioner have been prejudiced because the administrative findings, inferences, conclusions,
decision or order are: (1) In violation of constitutional or statutory provisions. . . .”

        On appeal, petitioner argues that the DHHR’s decisions to close his Medicare premium
assistance benefits case and to deny his SNAP application were in violation of the Equal Protection
Clauses of the United States and West Virginia Constitutions and in violation of the federal
statutes governing SNAP, 7 United States Code §§ 2011 through 2036d. Specifically, petitioner
argues that he is entitled to more exclusions and/or deductions from income than allowed by the
DHHR’s IMM. The DHHR counters that it gave petitioner all of the deductions and/or exclusions
due him pursuant to 7 United States Code § 2014.

         “To preserve an issue for appellate review, a party must articulate it with such sufficient
distinctiveness to alert a circuit court to the nature of the claimed defect.” Syl. Pt. 2, State ex rel.
Cooper v. Caperton, 196 W. Va. 208, 470 S.E.2d 162 (1996). Additionally, “‘[o]ne of the most
familiar procedural rubrics in the administration of justice is the rule that the failure of a litigant to
assert a right in the trial court likely will result’ in the imposition of a procedural bar to an appeal of
that issue.” State v. Miller, 194 W. Va. 3, 17, 459 S.E.2d 114, 128 (1995) (Citation omitted.); see
State v. J.S., 233 W. Va. 198, 207, 757 S.E.2d 622, 631 (2014) (finding that “[t]he failure to timely
raise the issue below has resulted in waiver of the matter in this appeal”). Rule 10(c)(7) of the West
Virginia Rules of Appellate Procedure provides, in pertinent part, that petitioner’s “argument must
contain appropriate and specific citations to the record on appeal, including citations that pinpoint
when and how the issues in the assignments of error were presented to the lower tribunal,” and
that “[t]he Court may disregard errors that are not adequately supported by specific references to
the record on appeal.” (Emphasis added.) Here, based on our review of the appellate record, we
conclude that petitioner failed to argue before either the Board or the circuit court that the IMM
was inconsistent with the governing federal law as to allowable exclusions and/or deductions. 3

        3
         As noted above, the appendix record of the underlying proceedings submitted by
petitioner in support of his appeal is sparse. In State v. Honaker, 193 W. Va. 51, 56 n.4, 454 S.E.2d
96, 101 n.4 (1994), we stated that we must “take as non[-]existing all facts that do not appear in the
[appendix] record and will ignore those issues where the missing record is needed to give factual
support to the claim.”


                                                    4
Therefore, we decline to address this argument pursuant to Rule 10(c)(7). See Watts v. Ballard,
238 W. Va. 730, 735 n.7, 798 S.E.2d 856, 861 n.7 (2017) (stating that “[t]his Court will not pass on
a nonjurisdictional question which has not been decided by the trial court in the first instance”)
(quoting Syl. Pt. 2, Sands v. Sec. Trust Co., 143 W. Va. 522, 102 S.E.2d 733 (1958)).

        With regard to petitioner’s argument that the circuit court erred in finding that the DHHR’s
decisions to close his Medicare premium assistance benefits case and to deny his SNAP
application did not violate equal protection principles, constitutional rulings “receive[ ] de novo
consideration in this Court.” State ex rel. Roy Allen S. v. Stone, 196 W. Va. 624, 629-30, 474
S.E.2d 554, 559-60 (1996) (citing Syl. Pt. 1, Cooper, 196 W. Va. at 164, 470 S.E.2d at 210). 4 “The
concept of equal protection of the laws is inherent in article three, section ten of the West Virginia
Constitution, and the scope and application of this protection is coextensive [with] or broader than
that of the fourteenth amendment to the United States Constitution.” Syl. Pt. 6, Appalachian
Power Co. v. State Tax Dept. of W.Va., 195 W. Va. 573, 466 S.E.2d 424 (1995). However, under
the rational basis test, “which applies to all classifications not affecting a fundamental right or
some suspect or quasi-suspect criterion[,] . . . a governmental classification will be sustained so
long as it ‘is rationally related to a legitimate state interest.’” Id. at 594, 466 S.E.2d at 445 (quoting
City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 440, 105 S.Ct. 3249, 3254, 87
L.Ed.2d 313, 320 (1985)). Furthermore, “[t]he presumption of validity that attends the use of the
‘rational relationship’ rule applies with special force to social and economic enactments.” Id.

          The DHHR argues that the circuit court properly found that petitioner’s equal protection
argument was without merit. We agree with the DHHR and concur with the circuit court’s findings
that (1) the DHHR had a legitimate interest in treating married individuals such as petitioner
differently from unmarried individuals “in both ensuring that the individuals most in need . . . as
determined by guidelines established by federal law receive said assistance, while also ensuring
that individuals who possess income above a qualifying threshold not receive assistance that
would be needed elsewhere; (2) unmarried individuals “may not have . . . financial support” from
their partners compared to married individuals, who commonly share their income; and (3) “[the]
DHHR’s policy of attributing a portion of an applicant’s spouse’s income to the applicant, such as
in . . . [p]etitioner’s case, for the purpose of [the] DHHR making an adequate determination as to
the applicant’s eligibility bears a rational relationship to” the legitimate interest of ensuring that
those most in need of assistance receive it. Therefore, we conclude that the circuit court properly

        4
        In Syllabus Point 1 of State ex rel. Cooper v. Caperton, 196 W. Va. 208, 470 S.E.2d 162
(1996), we held that:

        [g]enerally, findings of fact are reviewed for clear error and conclusions of law are
        reviewed de novo. However, ostensible findings of fact, which entail the
        application of law or constitute legal judgments which transcend ordinary factual
        determinations, must be reviewed de novo. The sufficiency of the information
        presented at trial to support a finding that a constitutional predicate has been
        satisfied presents a question of law.


                                                    5
affirmed the Board of Review’s February 11, 2020, decision upholding the closure of petitioner’s
Medicare premium assistance benefits case and the denial of his SNAP application.

       For the foregoing reasons, we affirm the circuit court’s April 21, 2020, order.

                                                                                         Affirmed.

ISSUED: March 16, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                6